Amendment to Employment Agreement Amendment to Employment Agreement (this “Amendment”), made as of August 8, 2010 by and between VISHAY EUROPE GmbH, a company with limited liability (“Vishay Europe”) and an indirect wholly owned subsidiary of Vishay Intertechnology, Inc., a Delaware corporation (“Vishay”), and DR. GERALD PAUL (“Executive”) (collectively the “Parties”). This Amendment supersedes and replaces in its entirety that certain Amendment to Employment Agreement between the Parties dated June 16, 2010. WHEREAS, Executive has been employed by Vishay Europe pursuant to an Employment Agreement, made as of January 1, 2004, between the Parties (the “Employment Agreement”); WHEREAS, Section 8.6 of the Employment Agreement provides that Vishay Europe and Executive may amend the Employment Agreement by mutual agreement in writing; and WHEREAS, the Company and Executive desire to amend the Employment Agreement as set forth. NOW THEREFORE, in consideration of the premises and the mutual benefits to be derived herefrom and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: 1. Section 4.1 of the Employment Agreement is hereby amended to substitute “EUR 752,776” for “EUR 582,633” in the first sentence of the section. 2. The Employment Agreement is hereby amended to add the following new Sections 4.5, 4.6 and 4.7 after Section 4.4 of the Employment Agreement: “4.5
